 INDEPENDENT STAVE CO.Independent Stave Company, Inc." andLocal , 42Coopers'InternationalUnion of North America,AFL-CIO. Cases 17-CA-12350 and 17-CA-1241918 February 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 24 September 1985 Administrative LawJudge David L. Evans issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed an answeringbrief, limited cross-exceptions, and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Independent Stave Company, Inc., Leba-non,Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Insert the following as paragraph 1(e)."(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsIn the penultimate paragraph in sec 1II,A,2 of his decision, the judgeincorrectly referred to a meeting occurring on 19 October rather than 19November We shall modify the judge's, recommended Order to includethe customary narrow cease-and-desist provision which he inadvertentlyomitted,Wegrantthe Respondent's request to make the Regional Director's INovember 1984 partial dismissal letter in Case 17-CA-12350 part of therecord, since the letter involves matters of which the Board may take ad-ministrative notice, and we deny the General Counsel's motion to strikethe Respondent's references in its exceptions to the letter. We note, how-ever, that consideration of the letter does not affect the result herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government593The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees with plantclosure if the Union attempts to make any job intoa unit position.WE WILL NOT threaten any employee with dis-charge if the employee does not withdraw chargesfiled pursuant to the National Labor Relations Act.WE WILL NOT threaten any employee with un-specified reprisals if the employee does'not with-draw charges filed underthe Act.WE WILL NOT withhold from David Dame the1984 prize frbm the contractually established deerrifle contest program because charges have beenfiled under the National Labor Relations Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL award to David Dame a deer rifle oflike kind and quality to-that which was awarded in1983 pursuant to our deer rifle contest program.INDEPENDENT STAVE COMPANY, INC.Donald Zavelo,Esq.,for the General Counsel.Donald W.Jones,Esq.,of Springfield,Missouri, for theRespondent.ErnestD.Higdon,ofLouisville,Kentucky,for theCharging Party.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS,Administrative Law Judge. Thismatter was tried before me on 21 May 1985 in Lebanon,Missouri. The consolidatedcomplaintalleges that Inde-pendent StaveCompany,Inc. (Respondent),has commit-ted certain violations of the National Labor RelationsAct. The complaint is based on chargesfiled by Local42,Coopers'InternationalUnion of North America,AFL-CIO (theUnion or -the Charging Party). Thecharge in Case17-CA-12350 was filed on 9 October1984,1and complaint on that charge issued on 16 No-vember.The original charge in Case17-CA-12419 wasfiled on 3December,and it was amended on 17 Decem-ber 1984 and 16 January and 4 March 1985. An orderrAll dates are in 1984 unless otherwise specified.278 NLRB No. 89 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsolidating cases, consolidated complaint, and noticeof hearing in both cases issued on 5 March 1985. Thecomplaintallegesthat on three occasions in October anagent of Respondent threatened employee David Damein violation of Section 8(a)(1). The complaint further al-leges that on 19 November, and thereafter, Respondent,in violation of Section 8(a)(4), refused to award a deerrifle to Dame because the Union had filed charges underthe Act. This deer rifle was the prize in a contractuallyestablished contest among Respondent's employees.On the entire record, and on my observation of the de-meanor of the witnesses, and after careful considerationof briefs filed by Respondent and the General Counsel, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Missouri corporation engaged in themanufacture and wholesale distribution of wooden bar-rels at a facility located in Lebanon, Missouri. In thecourse and conduct of its business operations, Respond-ent annually purchases goods and services valued inexcess of $50,000 directly from sources located outsidethe State of Missouri. Therefore Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.awarded to the employee/deerhunter, who brings inthe largest rack from the season's kill. The rifle willbe presented to the employee within one (1) weekfollowing the end of the deer season.The vice president of the Union at the time was ClaudeCromer Jr. He testified that during the negotiations thecontracting parties agreed that "the Union officers woulddo themeasuring" of the racks which were entered byemployees in each annual contest.During the November 1983 hunting season, Cromer,Lester Brayman (union recording secretary), and KerryMiller (shop steward) measured about a dozen deerracks.The racks were brought by employees to Re-spondent's parking lot for measuring which was conduct-ed beforestartingtime or during the lunch break. Racksare measuredin points; the more the points, the "bigger"or "larger" the racks. At the end of the season Feslerand Cromer reviewed the measurements compiled byBrayman,Miller, and Cromer. Fesler and Cromer agreedthat Lou Sousa, who held no union office, had enteredthe largest rack. Fesler and Cromer presented Boswellwith their tabulations, and Boswell agreed that Sousahad won. Shortly thereafter, in a nice ceremony, Boswellpresented Sousa a Remington, .30/06 caliber, rifle whichwas purchased by Boswell for $305.71. Boswell neverquestioned whether Sousa actually shot the deer whoserack Sousa entered in the contest.II.LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Facts1.Background-contest of 1983Respondent manufactureswhiskey barrels at its Leba-non,Missouri plant.2 Respondent's chief officers at theplant are John Boswell, president, and Don Smith, vicepresident. Respondent employs about 130 production em-ployees who are represented by the Union. There hasbeen a succession of contracts between Respondent andthe Union, the most recent of which was executed on,and was effective from, 15 April 1983; that contract ex-pires 14 April 1989. During the negotiations for the con-tract the parties reached an agreement regarding an em-ployee contest. As another employer in the area was al-ready doing, Respondent agreed to award annually ahunting rifle as a prize to the employee who shot thedeer which had the largest rack of antlers. The agree-ment was memorialized in a letter, dated 14 April 1983,from Boswell to Myron Fesler, who was then the presi-dent of the Union. The letter states:In accordance with our meeting on Wednesdaynight,April 13, 1983, the Company will provide adeer rifle each year, for the next six (6) years to be2Respondent also manufactures barrels at a plant in Lebanon, Ken-tucky2.Alleged threats to DameTwo of the classifications at the plant are jointermenand graders. Jointermen operate jointers which plane oakboards down to suitable sizes for barrels staves. Gradersinspect the boards for recutting or rejection.Being agraderis physically easier than being a jointerman.David Dame has been employed by Respondent forapproximately 13 years. About 7 November 1983, at atime when he was working as a jointerman, Dame sus-tained an on-the-job injury to his back. Dame receivedcorrective surgery but was required to stay off work forabout 9 months. He returned to full-time employmentabout 12 August,again as ajointerman.On 1 October Supervisor John D. Franklin issuedDame a disciplinary notice entitled "OfficialWarningNo. 2." It stated that Dame had been running about halfthe production that he should as a jointerman. The warn-ing further recited that Dame had received severalverbal warnings prior to this written one, and it conclud-ed Respondent would discharge him for his next offense.On 2 October Dame was elected president of theLocal Union.On 3 October Dame filed a grievance over the warn-ing noticereceived 1 October. Also on 3 October Damereceived a letter from Respondent's vice president,Smith. The letter stated that Dame was being placed oninvoluntary medical leave of absence "effective immedi-ately" and that he would have to obtain a medical doc-tor'swritten statement that he was able to work as astave jointer before returning to full employment. Theletter continued, "We must place you on medical leaveuntil the above conditions are met since you have indi- INDEPENDENT STAVE CO.cated that you are not able to perform your job assign-ments." Dame was off work on 4, 5, and 8 October be-cause of this involuntary medical leave for which he wasnot paid.3Dame testified that on 4 October he went to Smith'soffice todiscussthe letter of 3 October. According toDame:And I told him that I could-I could do my joband that I didn't want to go to the doctor. And hesaid that I'd have to go to the doctor or I'd befired.And then I asked him about a grading job, why Icouldn't have a grading job, and he said therewasn't one. But in mid-September they had hired anew man and put him to grading on a grader job.And I asked him how's come that job wasn'tposted, and he said he didn't have to post a job for35 days because it wasn't a job, and he didn't haveto postone because a newman that they hired, theydon't have to put in the Union for 35 days... .And then I asked him about the pin-maker, theyhad put a new deal in the plant making dowel pinheads and I asked him why we couldn't sign him upin the Union. And he said it wasn't going to be nounion job, that he would close the place downbefore he made it a Union job.The barrel heads are held together by dowel pins. Smithtestified that in the past Respondent had purchaseddowel pins from other suppliers. At some time before the4 October exchange with Dame, Respondent purchasedfour machines which were designed to make dowel pins.Respondent had hoped to use these machines to makethe dowel pins from the oak which was left over fromthe stave-making process. However, the oak proved toobrittleand the machines ultimately proved unusable.Smith testified that when Dame asked about putting thejob into the unit, he replied that the job existed only on atemporary basis because Respondent did not know if itwas going to be feasible to make its own dowel pins, andthat, "the way it was looking then, that it was not, and Iwould probably do away with the job." Smith deniedtellingDame that Respondent would shut the plantdown before it would recognize the Union as the collec-tive-bargaining agent of the dowel pin maker; Smithadded he would not have made such a statement "be-causeof a six or seven dollar [an] hour job."On 5 October Dame filed with Smith a grievance overthe 1 October warning slip, the refusal to. allow Dame totransfer or bump to a less strenuous position, and the fail-ure to post job openings for graders jobs as required bythe contract.Dame testified that on 8 October, when he was at hishome on the involuntary medical leave, he was tele-phoned by Smith. Smith asked Dame to come immedi-a Smith testified that the reason for Respondent's 3 October letter wasthat Dame had been working I or 2 hours and then complaining that hecould work no more. At that time Respondent was very busy, and Smithconsidered Dame's work habits intolerable.There is no allegation thateither the warning notice of 1 October or the placement on medical leaveby letter of 3 October was discrumnatorily motivated.595ately to ,the plant- which Dame did. Further, accordingto Dame, when he reached the plant Smith took him tothe conference room where he handed Dame a letter.The letter states that Dame was to report "as soon aspossible" to work as a stave-grader. The letter furtherstated that "we must have a medical report from yourdoctor" about Dame's condition and ability to work.Dame testified that as Smith handed him this letter,Smith stated that Respondent wanted Dame to come inthe next day to begin grading work "if you'll drop thegrievances."Dame testified that he replied that hewanted to be paid for the 3 days work that he had lost."Dame testified that Smith said he would be paid butyou still have to go to the doctor."Dame further testified:I told him that I wouldn't drop the part of thegrievance that applied to the job postings andmaking the pin makers in the union. And he said,.,all right," and he handed me the [1 October] warn-ing,And then he had [5 October] grievance and hewrote "dropped" on it and I signed my name to it.Smith testified about the meeting:He-well, first of all, he asked me what I wanted totalk to him about. And then I said, lets work outsomething and get rid of these grievances and theunfair labor practice charge and if you'll agree togo to the doctor and get a doctor's slip saying thatyou're all right to work.And for this I would pull the [1 October] warning... and he would do away with both grievancesoutstanding and he would do away with the NLRBcharge.And he said that his attorney or something wasgoing to file [the unfair labor practice charges] andhe would get to him and have them dropped.Smith further testified that at the conclusion of the 8 Oc-tober meeting Dame laughed and said that Respondentshould pay for the 3 days that he had been off and hetold Dame to "forget that." On cross-examination Smithwas asked when Dame first mentioned that he was filingNLRB charges. Smith responded, "that was before the8thmeeting, it might have been around the fourth orfifth, something like that."Dame denied that he told Smith that he was going tofile Labor Board charges or have them dropped. Damefurther denied on cross-examination that he knew thatSmith was under the impression that a settlement agree-ment of the unfair labor practice charges, or an agree-ment not to file unfair labor practice charges, had beenreached.On 9 October the original charge was filed in Case 17-CA-12350. It was served on Respondent on 10 October.It contained allegations of violation of Section 8(a)(3),(5), and (1), towit:discrimination against Dame becausehe had been elected president of the Union, filling jobswithout posting them as required by contract, and "by 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDadding a job in the unit and stating that it would not becovered by the contract."On 19 October, as he was grading staves, Dame wasapproached by Smith. According to Dame, Smith calledhim to the back of the building, near an exit door. Dametestified:We, he had some papers in his hands and handedme the paper and asked me, "what the hell arethese?"And I said "if I was guessing, I say theywas labor charges." And he said, "you're going todrop these charges." And I said, "I'm not becauseyou haven't paid me what you was supposed to.You haven't made the pin-makers in the Union.And you haven't posted any jobs." And he told me,he said "well," he said "the warning sticks." Andhe said, "just because you're in the position you'rein doesn't mean you can't be fired."According to Smith:I said "I thought you had agreed to drop all ofthese."... He says, "no." AndI said,"we agreedyou were going to drop the grievances and wewere going to drop our [1 October] warning foryou, and then you were supposed to go to thedoctor and that's the way yougot on a gradingwheel-or as a grader." And I said, "if you're goingto be that way, then the warning is going to stick."Smith further testified that during this 19 October con-versation he told Dame "he was going to get his ass introuble." Smith testified that, by this, he was:referring to that [Dame] had signed an affidavit tothe NLRB saying that we have not agreed to thesestatements, and that's why I was saying he wasgoing to get his ass in trouble because as far as I'mconcerned you don't lie to the NLRB. And that'swhat I construed he was doing.Dame testified that on 22 October at 9 a.m., as he wasworking, he was again approached by Smith. Accordingto Dame:Well, he come up to me and asked me, he said, "areyou going to drop those labor charges?" And I said,"no" and he told me, he said, "you're going to keepfooling around and get yourass in a lotof trouble,"and turned and walked off.Smith did not deny this testimony; he stated that hecould not remember any discussion about NLRB chargessubsequent to the exchange of 19 October.Smith generally testified that he never made any state-ment to Dame that he was going to take action againsthim if he did not withdraw his NLRB charges. Smithadded that he had, in fact, told Dame he could file anycharges he wanted to. When asked when he had donethis Smith testified that he made such a statement in the19 October meeting:can file them from now on." I said, "I'm not sayingyou can't file them," I said, "but you're going to getyour ass in trouble for lying, you know, for signingthat affidavit." "That's what I meant."When asked what affidavit he was talking about, Smithreplied that he had given an affidavit, and the NLRBagent had told him that Dame had given one also. How-ever, Smith did not give an affidavituntilJanuary 1985.3.Contest of 1984In 1984 the deer huntingseason inMissouri was be-tween 10 and 18 November. In the several weeks priorto the openingof season,copies of Respondent's 8 April1983 letter (regarding the deer rifle contest) was postedthroughout Respondent's plant.On 11 November Dame shot a deer which he took forregistrationto a game wardenstation inBuffalo,Missou-ri.Conservation Agent Reginald Sharp tagged the deerand recorded it according to State-required procedures.Sharp appeared at the hearing identifiedDame as an in-dividual who registered a deer with him during the 1984season.After the deer was registered, Dame transportedit to his homewhere he cleaned it and cut off the head.He placed the head in the back of his pickup truck inorder to transport it to the plant for measurement.On 12 November Dame did not bring the deer head tothe plant.4 On that date employee Jerry Kimrey broughtto the plant a deer rack which measured 77 points. Themeasuring,as in 1983,was done by the union officers.For 1984 themeasuring officersincludedDame, VicePresidentKennethDecker, and Financial SecretaryLloydHenson.Kimrey testified that,, as his deer wasbeing measured,Dame commented that he thought hehad shot one which would have more points.On 13 November Dame brought his deer rack to theplant. It was measured by the union officers and wit-nessed by Kimrey. It measured 81 points. Two other em-ployees brought deer heads to the plant during the deerseason, butneithermeasuredasmuch asKimrey's orDame's. (Decker testified that he killed a deer during the1984season but,after he saw Kimrey's and Dame's, hedid not bother to bring its rack in to be measured be-cause he knew it would not have as many points.)On 16 November, as mentioned above, the complaintin Case 17-CA-12350 issued; it, alleged that Respondent,by Smith, had made threatsagainst anemployee. Thesubstanceof the alleged threats isthe same asallegedherein,towit:that on 4, 19, and - 22 October, Smiththreatened "an employee" with plant closure if theUnion attempted to make the barrelhead dowel pin-making job into a unit position; threatened "an employ-ee"with discharge if he did not withdraw Boardcharges; and threatened "an employee" with unspecifiedreprisals ifhe did not withdraw such charges. Of course,the only employee to whom theallegationscould havereferred was Dame.We had words back and forth about something andI think he advised me that he can file all them he4Dame testified that his truck would not start, on 12 November, so hewanted to, and I said, "that's your prerogative, yourode to work with his wife on that date. INDEPENDENTSTAVE CO.On 19 November, about noon, Dame approached Bos-well in the office of Raymond Scott, Respondent's officemanager. According to Dame:Well, when I walked in Mr. Boswell said, "what doyou want?" and I told him, I said, "I want to knowabout the deer gun that's to be given away thisyear." And he said, "if you want a rifle go to theNLRB to get it." And I just said, "O.K." and start-ed to walk toward the door. And he walked out alittleways with me and he said "I'll see JuniorCromer about it."According to the testimony of Boswell:He just came right in and said he wanted his deerrifle and that he had won the deer rifle and that hehad, you know, he had measured it. And I didn'tbelieve him and he said he would collect it one wayor the other. And I told him, you know, if youwant your deer rifle, you can get it from the NLRBbut you're not getting it from me.At the time Boswell did 'not tell Dame that he did notbelieve that Dame had shot the deer.5Later in the day, Boswell approached Cromer, whowas no longer an officer of the Union. Boswell askedCromer if he thought Dame had really killed the deer.Cromer replied that he could not say because he had notbeen there when the deer was shot. Boswell askedCromer if he knew anything about the NLRB chargesthat had been filed against Respondent. Cromer repliedthat he did not. Boswell, as he admitted in his testimony,told Cromer that he Boswell had told Dame that, if hewanted the deer rifle; he should "get it from theNLRB."At the hearing Boswell testified that it was solely hisdecision not to give Dame the deer rifle. He further testi-fied that he did not believe that Dame had shot the deer.Boswell made no effort to find out who had shot thesecond largest deer or if the measurements were taken ina fair manner.B. Credibility Resolutions, Analysis, and Conclusions1.Alleged violations of Section 8(a)(1)Dame testified that on 4 October Smith told him thathe would close the plant before he would put the pin-maker job in the unit. Smith denied this testimony andtestified that he would not have threatened to close theplant over the placement of a $7-per-hour job which wasgoing to be phased out anyway. Smith's logic is superfi-cially appealing. Respondent's operations at both plantswere at full production at the time;businesswas good. Itisunlikely that any employer would, in fact, close athriving business because it had to recognizea union asrepresentative of one more employee; this would espe-5At an unrelated grievance meeting in held January 1985, Boswell didtell a group of management and union representatives, including Dame,that he did not award the rifle to Dame simply because he did not be-lieve that Dame had shot the deer. (On hearing this Dame walked out ofthe meeting.)597cially be true of a prosperous employer whichhas a gen-erally amicable relationship with its union, as is the casehere.However, Dame was more convincing than Smithwho created an unfavorable impression by: (1) professedforgetfulness at various unlikely points; (2) a persistentrefusal to answer questions except in conclusive terms;(3) a claim that the "first" thing he said in the 8 Octobermeeting wasthat the unfair labor practice charge shouldbe settled, even though it had not been filed;6 (4) a claimat one point that he was referring to an affidavit-takingsession that had not occurred; and (5) by an palpableseethinghostility toward Dame. Moreover, even thoughit is, in retrospect, an illogical thing to have said, it isjust the kind of answer which would come naturally to asupervisor who had such hostility toward an inquiringemployee suchasDame.That is, who I believe, andfind, that Smith gave the response as described by Dame.The statement, that Respondent would close ratherthan put the pin-maker job in the Union, was a threat toclose if a grievance was filed over Respondent's refusalto recognize the Union as the representative of the em-ployee doing that work. While thereexist arguments asto why such a grievance would have been ultimately un-successful,the lack of merit is not determinative; em-ployees have a right to invoke contractual protectionsfree from interference such as threats by employers. Thatis,Smith's statementon 4 October that he would closethe plant rather than place the pin-maker job in theUnion was a violation of Section8(a)(1), as Iso find andconclude.Vincent Brass & Aluminum Co.,264 NLRB334, 339 (1982);Interior Alterations,264 NLRB 677, 681(1982);Smyth Mfg.Co., 247 NLRB 1139, 1143 (1980).On 19 October, when Smith received the originalcharge inCase 17-,CA-12350, he approached Dame. It isundisputed that he, demanded in profane terms to knowwhat the charges were. According to Dame, Smith de-manded that he withdraw the charge and 'when Damerefused Smith told him that "just because you're in theposition you're in doesn'tmean thatyou can't be fired."Dame further testified that he was again approached bySmith on 22 October and was asked by Smith if he wasgoing to withdraw the charges. When Dame refused, ac-cording to Dame, Smith replied, "You're going to keepfooling around and get yourass in a lotof trouble."Smith testified 'to only one exchange about thecharges, and he placed it on 19 October; he disclaimedmemory ofany meetingwithDame on 22 October.Smith stated that when he asked Dame what the chargeswere he also told Dame that he thought there had beenan agreementthat Dame would drop the grievances andunfair labor practice charges if Respondent let Damereturn to work as a grader and dropped the 1 Octoberwarning notice against Dame.6On cross-examination, Smith testified that Dame had mentioned theunfair labor practice charges on "the fourth or fifth, something like that "However, on direct examination Smith did not testify to any mention ofunfair labor practice charges on the fourth or the fifth, and in this Smithwas obviously concocting an explanation for his supposed 8 October ref-erence to charges which had not been filed. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith admitted telling Dame that he was going to "gethis ass in trouble." Smith added that, by his remarks he"was referring to" an affidavit which had not, as then,been given. But even-if such an affidavit had been given,what Smith was "referring to" is not the test under Sec-tion 8(a)(1); the test is: what was said and what was itslikely impact on the employee hearing it? Here Smithpresented Dame with a copy of the Board charge andtold him that he was going to "get his ass in trouble" forfiling it.7 This was a threat of unspecified reprisals and Ifind that,as alleged,itoccurred on 22 October; and Iconclude that by this conduct Respondent violated Sec-tion 8(a)(1) of the Act.I further find, as Dame credibly testified, that Smithtold the employeeon 19October that he could be firedfor filing the charge. The reminder that Dame could befired could have had no other intent or effect than tointerferewith the employee's right to file charges underthe Act; accordingly I conclude that, by this further con-duct of Smith, Respondent has violated Section 8(a)(1) ofthe Act.2.Refusal to award the deer rifleThe abovestatementsby Smith clearly prove that Re-spondent bore animus against Dame for the Union'shaving filed charges with the Board. However, evenstronger evidence of animus is found in Boswell's admit-ted reply on Dame's inquiry about the award: "get itfrom the NLRB." If an employer tells an employee thatthe employee is being unlawfully discriminated against, itmay be inferred that the employee is being unlawfullydiscriminatedagainst.Chef Nathan Sez Eat Here,181NLRB 159; (1970), enfd. 434 F.2d 126 (3d Cir. 1970).That is, Boswell's reference to the invocation of Boardprocesses was an admission that Dame was being dis-criminated against because the Union had filed chargesover the same topics Dame had filed grievances about.Moreover, Boswell's response came just 3 days after thecomplaint issued in Case 17-CA-12350. In view of thetiming, as well as the substance of the response by Bos-well, it must be concluded that the General Counsel haspresented a prima facie case that Respondent was with-holding the award because the Union had filed chargeswhich had resulted in the original complaint herein.Respondent has presented no plausible factual defense.It does not contend that Dame did not, in fact, shoot thedeer in question;8 it does not contend that any other deerscored more points in the contest; it does not contendthat the agreement of 14 April 1983 required a certainnumber of employees to enter the contest, or that theagreement prohibited the judging union officers from en-tering the contest; and it does not contend that someother employee was the real winner of the contest.°Smith testified that at one point, which "might have been the meet-ing of the 19th" he told Dame that he could file all the charges hewished. This testimony was added as an afterthought, and Smith was par-ticularly incredible in giving it.8 Boswell did state at trial (and to other witnesses beforehand) that hedid not believe that Dame had shot the deer. However, this expresseddisbelief is plainly pretextual in view of Boswell's failure to investigatethe matter other than to ask the opinion of Cromer who was not even aunion officer at the time and had nothing to do with the contest.Respondent's only defense herein is a legal one: thatthe agreementmemorializedin the 14 April 1983 letterviolates Section 302 of the Act.Section 302 was passed by Congress in an attempt tostop bribes of labor union officials by employers. It pro-vides in relevant part:Sec. 302. (a) It shall be unlawful for -any employ-er or'associationof employers or any person whoacts as alabor relations expert, adviser, or consult-ant to an employer or who acts in the interest of anemployer to pay, lend, or deliver, or agree to pay,lend,or deliver, any money or other thing ofvalue-(1) to any representative of any of his employ-eeswho are employed in an industry affectingcommerce; or(2) to any labororganization,or any officer oremployee thereof, which -represent, seeks to rep-resents,or would admit to membership, any ofthe employees of such employer who are em-ployed in an industry affecting commerce;(3) to any employee or group or committee ofemployees of such employer employed in an industry affectingcommerce in excessof theirnormal compensationfor the purpose of causingsuch employee or group orcommitteedirectly orindirectlyto influenceany other employees in theexercise of the rightto organizeand bargain col-lectively through representation of their ownchoosing; or(4) to any officer or employee of a labor orga-nization engaged inan industry affecting com-merce with intent to influence him in respect toanyof his actions,decisions,or dutiesas a repre-sentative of employees or as such officer 'or em-ployee of suchlabor organization.Section 302contains severalexceptions including, at sub-paragraph (c):(c)The provisions of this section shall not be ap-plicable (1) in respect to any money or other thingof value payable by an employer . . . to any officeror employee of a labororganization,who is also anemployee or former employee of such employer, ascompensationfor, or by reason of, his service as anemployee of such employer .. .Of course, employees who win the contest would claimthe prize neitheras a representative of other employees,nor a labororganization,nor ,as an employee who wasseeking to influenceother employees about anything, noras an officer of an employee of a labor organization whocould be influenced in any respect. Moreover, even if thewinning employee-hunter could be said, in some strainedsense, to fallinto any of those categories, the award isexempted under the exception contained in Section302(c),asdiscussed in the recent case ofBASF Wyan-dotte Corp.,274 NLRB 978 (1985).InBASF Wyandottethe Board held that it would, asthe Board had done in the past, consider Section 302 ar-guments when a respondentis allegedto have unilateral- INDEPENDENT STAVE CO.599ly changedan agreement.If an agreement violates thatsection of the statute, a party cannot be said to have vio-lated Section 8(a)(5) or Section 8(b)(3) by its failure orrefusal to honor theagreement.After arriving at thisholding, the Board rejected a contention that a contrac-tual grant of paid time for stewards for the conduct ofunion business violated Section 302. The Board reasoned(274 NLRB at 979):Section 302(c)(1) excepts from these prohibitionspayments by an employer to any representative ofhis employees or to any officer or employee of aunion when that personalso isan employee of theemployer and the paymentismade ascompensationfor, or by reason of, his servicesas anemployee ofthe employer. In finding violative of Section 302BAS]F's practice of allowing the chairman of theUnion's workmen's committeeto devote 4 hours ofpaid time per dayto union business, the judge reliedon the court of appeals decision inIronWorkersLocal 426 v. Bechtel Power Corp.,634 F.2d 258 (6thCir. 1981). In thatcase,an industry steward fund towhich employers were to contribute was found toviolate Section 302 when the stewards whose com-pensationwas derived from the fund were not em-ployees of any of the contributing employers. Thatcase is significantly different from the one before us,in that here the recipients of the various privilegesextended by BASF were employees of BASF whoserved asunionstewards, committeemen, or chair-man. These individuals would not have receivedthese privileges, such as paidtime toattend togrievances of unit employees, but for the fact thatthey were employees of BASF. Accordingly, weconclude that the money or other things of valuethat BASF provided in the way of privileges areencompassed within the exception set forth in Sec-tion 302(c)(1) for paymentsmade as compensationfor, or by reason of, the services of union officers asemployees of the employer. [Footnote omitted].The same is true here: No hunter would have been eligi-ble for the deer rifle award if he had not been an em-ployee of Respondent.Even closer on point is a case cited with approval inBASF WyandotteandNew Orleans Public Service,197NLRB 725 (1972). In that case the employer awardedtuition reimbursements to employees who took certaineducational courses. The employer refused to award thetuition reimbursement to union officers on the groundthat to do so would run afoul of the proscriptions of Sec-tion 302. The Board, relying on the above-quoted excep-tion containedin Section302(c)(1), held that the with-holding of the tuition reimbursements from union officerswas unlawful discrimination under Section 8(a)(3) of theAct.Thereisno essentialdistinction between the tuitionprograminNew\Orleans Public Serviceand the deer rifleprogram herein; employees of Respondent, and only em-ployees of Respondent were eligible for the award; thatis,they were eligible "by reason of" their employment.Therefore, it must be held that Respondent's failure toaward the prize in 1984 was not justified under Section302 of the Act.9Accordingly, I conclude that Respondent has failed torebut the General Counsel's prima facie case, and that bywithholding of the deer rifle from David Dame sinceabout 19 November 1984 Respondent has violated Sec-tion 8(a)(4) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operations described in sec-tion I above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.The Respondent, Independent Stave Company, Inc.,is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce or in an industry affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.2.Local 42, Coopers'InternationalUnion of NorthAmerica, AFL-CIO is a labor organization within themeaning of Section2(5) of the Act.3.By the following acts and conduct Respondent hasviolated Section 8(a)(1) of the Act:(a) Threatening an employee with plant closure if theUnion attempted to make the barrelhead dowel pin-making job into a unit position.(b) Threatening an employee with discharge if the em-ployee did not withdraw charges filed under the Act.(c) Threatening an employee with unspecified reprisalsif the employees did not withdraw charges filed underthe Act.4.By its failure and refusal, since about 19 November1984, to award to David Dame a deer rifle, Respondenthas violated Section 8(a)(4) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Sections 8(a)(1)and (4) of the Act, I shall recommend that it be orderedto cease and desist from engaging in such unfair laborpractices. I shall further recommend that Respondent beordered to award to David Dame a deer rifle of like kindand quality to that which was awarded in 1983 pursuantto the contractually established deer rifle contest- pro-gram.9 In the brief, counsel for Respondent argues that the agreement forthe deer nfle program failed to satisfy certain provisions of Sec. 302(c)(5)(A),(B), and (C) which apply to trusts. The obvious answer to thiscontention is that the deer rifle program, as established by the 1983 nego-tiations,was not a trust,itwas an executory agreement as was the case inbothBASF WyandotteandNew Orleans Public Service. 600DECISIONSOF NATIONAL LABOR REtAT1QNS OARDOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edioORDERThe Respondent,Independent Stave Company, Inc.,Lebanon,Missouri, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Threatening employees that it would close its plantif the Union attempts to make a job into a unit position.(b) Threatening an employee with discharge if the em-ployee does not withdraw charges filed under the Act.(c)Threatening an employee with unspecified reprisalsif the employee does not withdraw charges filed underthe Act.(d)Withholding from employee David Dame a deerrifle duly won pursuant to an employee contest becauseof the filing of charges under the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Award to David Dame a deer rifle of like kind andquality to that which was awarded in 1983 pursuant tothe contractually established deer rifle contest program.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying, allrecords necessary for the determination of the awardunder the terms of this order.(c) Post at its. Lebanon,Missouri,place of business theattachednoticemarkedAppendix.t iCopies of thenotice, on forms provided by the Regional Director forRegion 17,after being signed by the Respondent's au-th®rized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notice is not altered,defaced,or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If no exceptions are filed as provided by Sec.102.46 of the Board's11 If this Order is enforced by a judgment of a United States court ofRules and Regulations,the findings,conclusions, and recommendedappeals, the words in the notice reading"Posted by Order of the Nation-Order shall,as provided in Sec. 102 48 of the Rules,be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals'Enforcing an Order of the NationalposesLabor Relations Board "